DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (Pub 2016/0344362).
As to claim 1, Kobayashi teaches a vibrating element comprising (fig 4-6):
 a base part (30);
 a vibrating arm extending from the base part (31, 32); 
and a weight (40) provided to the vibrating arm, wherein the weight includes a thick film part (fig 6, thick portion to the left), a thin film part (portion of 40 to the right, which is thiner) thinner in film thickness than the thick film part, and a connection part (portion at (41)) which is located between the thick film part and the thin film part to connect the thick film part and the thin film part to each other, and which forms a taper shape gradually decreasing in film thickness in a direction from the thick film part side toward the thin film part (paragraph 60).
As to claim 2, Kobayashi teaches the thin film part and the connection part are each a laser-processed part which is irradiated with a laser beam to be formed as a thin film (paragraph 81).

As to claim 3, Kobayashi wherein the thin film part is located at a tip side of the vibrating arm with respect to the thick film part (thin portion is located towards the tip, or end of the arm).
As to claim 6, Kobayashi teaches a vibrator device (abstract) comprising: thee vibrator element according to Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi.
As to claims 4 and 5, Kobayashi teaches a vibrating element comprising (fig 4-6):
 a base part (30);
 a vibrating arm extending from the base part (31, 32); 
and a weight (40) provided to the vibrating arm, wherein the weight includes a thick film part (fig 6, thick portion to the left), a thin film part (portion of 40 to the right, which is thiner) thinner in film thickness than the thick film part, and a connection part (portion at (41)) which is located between the thick film part and the thin film part to connect the thick film part and the thin film part to each other, and which forms a taper shape gradually decreasing in film thickness in a direction from the thick film part side toward the thin film part (paragraph 60).
	Kobayashi does not explicitly teach the tilt angle used.
	As would have been recognized by a person of ordinary skill in the art, the choosing of the angle used in the curved section formed in the weight is done merely as a design choice to choosing a user desired curved line (paragraph 60) for the desired amount of weight removed in the formation of said curved line.  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to modify the resonator taught in Kobayashi with a user desired tilt angle used as do so would be a mere matter of design choice to choosing a user desired curved angle for the curved line section taught in Kobayashi.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849